IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-41020
                           Summary Calendar



ANTHONY CHANEY

                                           Plaintiff - Appellant

versus

JEFF WITTERSTAETER, Correctional Officer III; HAZEL KITCHEN,
Lieutenant; ORLANDO JOHNSON, Correctional Officer III;
SHENANE BOSTON, Counsel; JIMMY ROLLO, Captain; MELTON BROCK,
Warden; BRAD DRISKELL, Correctional Officer III; JONATHAN
HEATON, Correctional Officer III; TAMMY JOHNSON,
Correctional Officer III; UP TAYLOR, Correctional Officer II;
HENRY REECE, Sergeant; LELAND HEUSZEL, Warden; JOHN TAYLOR;
UNIDENTIFIED MATTENHOFFER, Nurse; JAMES WARREN; ROY SIMON;
TAMMY WHITE; VERNON JOHNSON

                                           Defendants - Appellees

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:96-CV-111
                        --------------------
                         September 26, 2000
Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony Chaney (“Chaney”), Texas state prisoner #656210,

filed a pro se lawsuit, pursuant to 42 U.S.C. § 1983, alleging

that numerous prison officials violated his constitutional rights

under the Eighth and Fourteenth Amendments.    The district court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41020
                                  -2-

granted the defendants’ motions for summary judgment and

dismissed Chaney’s claims.

     We have reviewed the briefs and the record.    We have not

reviewed the amended complaint in case number 9:96-CV-138 because

it is not part of the record.    See Sweet Life v. Dole, 876 F.2d

402, 408 (5th Cir. 1989).    We conclude that granting summary

judgment in favor of the defendants was correct for essentially

the same reasons set forth by the district court in its

comprehensive opinions.     See Chaney v. Witterstaetter, No. 9:96-

CV-111 (E.D. Tex. June 29, 1999); Chaney v. Witterstaetter, No.

9:96-CV-111 (E.D. Tex. August 5, 1999).     Chaney’s motion for the

appointment of counsel on appeal is DENIED.

     AFFIRMED; MOTION DENIED.